              Case 4:20-cv-00266-RM Document 76 Filed 07/09/21 Page 1 of 9




 1   Stuart C. Gillespie (CO Bar No. 42861) (admitted pro hac vice)
     Alexandra O. Schluntz (MA Bar No. 704320) (admitted pro hac vice)
 2
     EARTHJUSTICE
 3   633 17th Street, Suite 1600
     Denver, CO 80202
 4   (303) 996-9616
     sgillespie@earthjustice.org
 5   aschluntz@earthjustice.org
 6
     Janette K. Brimmer (WA Bar No. 41271) (admitted pro hac vice)
 7   EARTHJUSTICE
     810 Third Avenue, Suite 610
 8   Seattle, WA 98104
     (206) 343-7340
 9   jbrimmer@earthjustice.org
10
     Counsel for Plaintiffs Pascua Yaqui Tribe, Quinault Indian Nation,
11   Menominee Indian Tribe of Wisconsin, Tohono O’odham
     Nation, Fond du Lac Band of Lake Superior Chippewa,
12   and Bad River Band of Lake Superior Chippewa
13                         UNITED STATES DISTRICT COURT
14                     FOR THE DISTRICT OF ARIZONA AT TUCSON

15   Pascua Yaqui Tribe, et al.,
               Plaintiffs,                         Case No. 4:20-cv-00266-RM
16         v.
                                                   Assigned Judge: Rosemary Márquez
17
     United States Environmental Protection
18   Agency, et al.,                               PLAINTIFFS’ MEMORANDUM IN
                Defendants,                        SUPPORT OF MOTION TO
19   and                                           ACCELERATE BRIEFING
                                                   SCHEDULE
20   Arizona Rock Products Association, et al.,
                 Intervenors-Defendants,
21
     and
22
     Chantell Sackett; Michael Sackett,
23              Intervenors-Defendants.
24   __________________________________
25
26
               Case 4:20-cv-00266-RM Document 76 Filed 07/09/21 Page 2 of 9




 1                                        INTRODUCTION

 2          Plaintiffs Pascua Yaqui Tribe, Quinault Indian Nation, Menominee Indian Tribe of
 3   Wisconsin, Fond du Lac Band of Lake Superior Chippewa, Tohono O’odham Nation,
 4   and Bad River Band of Lake Superior Chippewa (“Tribes”) request an acceleration of the
 5   current schedule for summary judgment briefing in this case. The Tribes seek to expedite
 6   briefing in this case in light of new information provided by the Agencies showing that
 7   the challenged rules are causing “significant, ongoing and irreversible environmental
 8   damage” to the Tribes.1 Email from Karen Gude, EPA (June 9, 2021), attached to Pls.’
 9   Mem. Opp’n Mot. Vol. Remand, Gillespie Decl. Ex. A.
10          Summary judgment briefing in this case has already commenced. In accordance
11   with the current scheduling order, the Tribes filed their Motion for Summary Judgment
12   on May 11, 2021. ECF No. 47. The current schedule provides that Cross Motions and
13   Responses are due from the Army Corp of Engineers and U.S. Environmental Protection
14   Agency (“Agencies”) and Intervenors on July 13, 2021. ECF No. 24. The Tribes’ final
15   response/reply is due August 31, 2021 and the Agencies and Intervenors’ final replies are
16   not due until October 5, 2021. Id.
17          The Tribes seek to expedite the schedule for the last two briefs in the sequence.
18   Specifically, the Tribes request a schedule directing the Tribes to file their final
19   response/reply on summary judgment on August 6, 2021, and the Agencies and
20   Intervenors to file their final replies are due September 3, 2021. This modification is
21   appropriate to counteract the significant, irreversible harms caused by the Agencies’
22   ongoing implementation of the challenged Rules during the pendency of this litigation.
23
24   1
      The Tribes challenge two related rules promulgated by the Agencies: the Repeal Rule
25   and Navigable Waters Protection Rule (“Navigable Waters Rule” or “Rule”).

26
                                                   1
27
               Case 4:20-cv-00266-RM Document 76 Filed 07/09/21 Page 3 of 9




 1                                          ARGUMENT

 2      ACCELERATION OF THE BRIEFING SCHEDULE IS APPROPRIATE TO
        STEM ONGOING HARM AND PREJUDICE TO THE TRIBES FROM THE
 3                     NAVIGABLE WATERS RULE

 4          It is well established that the court has wide discretion in managing its own case

 5   calendar. Freeman v. Emp. Standards Admin., 71 Fed. Appx. 638 (9th Cir. 2003); United

 6   States v. Batiste, 868 F.2d 1089, 1091 n.4 (9th Cir. 1989). While this Motion is not one

 7   for a stay or extension of briefing, it is appropriate for the Court to analyze the Tribes’

 8   Motion here under the same factors that courts weigh in deciding to grant a stay or delay

 9   of briefing, because the effect of allowing briefing on the currently extended schedule is

10   similar to a delay in briefing where the extended time is actively causing damage to the

11   Tribes. The factors courts use to assess stays and extension of briefing are [1] possible

12   damage which may result from the granting of a stay, [2] the hardship or inequity which a

13   party may suffer in being required to go forward, and [3] the orderly course of justice

14   measured in terms of the simplifying or complicating of issues, proof, and questions of

15   law which could be expected to result from a stay. CMAX, Inc. v. Hall, 300 F.2d 265,

16   268 (9th Cir. 1962) (citing Landis v. N. Am. Co., 299 U.S. 248, at 254–55 (1936)); see

17   also Lockyer v. Mirant Corp., 398 F.3d 1098, 1112 (9th Cir. 2005). Here, all three

18   factors counsel in favor of accelerating the briefing schedule to minimize the significant

19   harms to the Tribes due to Agencies’ ongoing implementation of the Rules during the

20   pending litigation.

21          First, an accelerated briefing schedule is appropriate to counteract the “fair

22   possibility of . . . damage” created by the extended briefing schedule in this case.

23   Dependable Highway Express, Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir.

24   2007). As recently admitted by the Agencies in their Motion for Remand (without

25
26
                                                   2
27
                Case 4:20-cv-00266-RM Document 76 Filed 07/09/21 Page 4 of 9




 1   vacatur), ECF No. 72, and the supporting declarations, ECF No. 72, Exs. 1 & 2, the

 2   Agencies have applied and continue to apply the Navigable Waters Rule2 at a record-

 3   setting pace, excluding thousands of acres of waters in the U.S. from the protections of

 4   the Clean Water Act. The Agencies themselves identify at least 333 projects nationwide

 5   that are no longer subject to Clean Water Act protections as a result of application of the

 6   Rule. ECF No. 72, Exs. 1 & 2 ¶ 15. They further admit that the Rule has caused and is

 7   causing “significant, ongoing and irreversible environmental damage” harm to the Tribes

 8   and Nation’s waters. Pls.’ Mem. Opp’n, Gillespie Decl. Ex. A.3 These risks far exceed

 9   the fair possibility of harm standard, warranting an accelerated briefing schedule to

10   prevent any further delay of this case. See Dependable Highway Express, Inc., 498 F.3d

11   at 1066 (finding forced arbitration to constitute “damage” that counseled against a stay);

12   Lockyer, 398 F.3d at 1112 (finding concentrated ownership of multiple power plants

13   under a single entity to constitute “damage” to electricity consumers that weighed against

14   a stay).

15          Indeed, the Agencies’ own estimate of the harms caused by the Rule is likely a

16   significant underestimate that does not reflect “the full universe of projects” that have lost

17   protections under the Rule. ECF No. 72, Exs. 1 & 2 ¶ 15. As the Agencies explain,

18   many project proponents may not even seek a jurisdictional determination for newly

19   excluded waters, meaning that the Agencies are not even aware of the full magnitude of

20   harms caused by the Rule. Id. Of the individual water resources for which the Corp

21   made jurisdictional determinations under the Rule, a staggering 76% were found to be

22
     2
       The Navigable Waters Protection Rule, 85 Fed. Reg. 22,250 (Apr. 21, 2020).
23   3
       It further appears that the Agencies will not be defending the Navigable Waters Rule in
24   summary judgment briefing. See ECF No. 72 (noting that the Agencies’ motion for
     remand was submitted “in lieu of filing a response” to the Tribes’ motion for summary
25   judgment).

26
                                                   3
27
                 Case 4:20-cv-00266-RM Document 76 Filed 07/09/21 Page 5 of 9




 1   non-jurisdictional, that is, the Corps denied them the protections of the Clean Water Act

 2   for all time should the project proceed. Id. Of more than 1,500 streams assessed in New

 3   Mexico and Arizona, “nearly every one has been found to be a non-jurisdictional

 4   ephemeral resource, i.e. unprotected.” Id. ¶ 16. The water resources that have been

 5   stripped of protections—many of which are ephemeral streams and non-adjacent

 6   wetlands such as those at the Rosemont Mine, as well as the PolyMet mine upstream of

 7   the Fond du Lac tribe—are at serious risk of “cascading and cumulative downstream

 8   effects” while the Rule remains in effect. Id. ¶ 20.4 These harms are particularly severe

 9   for the Tribes due to the profound spiritual importance of water to their cultures. See

10   Nunez, Howes, James, Reiter, & Vega Decls., ECF Nos. 48.1–48.5.

11          Furthermore, the harms caused by the Rule will continue to accumulate over the

12   course of the litigation. According to the Agencies’ most recent filings, they intend to

13   continue implementing the Navigable Waters Rule for at least the next year and possibly

14   longer, while the Agencies engage in a new rulemaking with no deadlines and no

15   committed timeline. These ever-increasing harms further justify an expedited briefing

16   schedule.

17          This is information that the Tribes (and Court) did not have at their disposal when

18   they stipulated to the current briefing schedule. The Navigable Waters Rule and the

19   Agencies’ aggressive application of it is actively doing damage to waters throughout the

20   United States and to tribal interests in particular. Under the current situation every week

21   matters and therefore the Tribes request acceleration of the filing dates of the last two

22   briefs in the summary judgment schedule.

23   4
      The Agencies have also raised concerns that the Navigable Waters Rule did not
24   properly consider the connectivity of ephemeral streams to downstream waters. ECF No.
     72, Exs. 1 & 2 ¶ 14 (“[A]gencies are concerned that the [Rule] did not look closely
25   enough at the effect ephemeral waters have on traditional navigable waters . . . .”).

26
                                                   4
27
              Case 4:20-cv-00266-RM Document 76 Filed 07/09/21 Page 6 of 9




 1          Second, the Agencies and intervenors will be neither harmed nor prejudiced by the

 2   Tribes’ requested schedule. As made clear by the courts, “being required to defend a suit,

 3   without more, does not constitute a ‘clear case of hardship or inequity’ within the

 4   meaning of Landis.” Lockyer, 398 F.3d at 1112. Furthermore, the proposed schedule

 5   still provides time for briefing that is generous to the Agencies and the intervenors by the

 6   standards set forth in the Local Rules. Under the Local Rules, a response to a motion for

 7   summary judgment must be filed 30 days following the initial motion and a reply brief

 8   must be filed 15 days from the filing of the response brief. LRCiv 56.1(d). The Tribes’

 9   request to modify the briefing schedule will provide the Tribes 21 days following service

10   of the Cross Motions and Responses of the Agencies and intervenors, and 27 days for the

11   Agencies and intervenors to file their final replies. There is no prejudice to the Agencies

12   and intervenors from the Tribes’ proposed modified schedule.

13          Third, the “orderly course of justice,” Lockyer, 398 F.3d at 1110 (quotation

14   omitted), and economies of time are served in moving this case at a faster pace more in

15   keeping with the magnitude of the harm from the Rule and with the timelines set forth in

16   the Local Rules. It will allow the Court the time to reach the merits expeditiously and

17   will ultimately aid the Agencies in their new rulemaking efforts.

18                                        CONCLUSION

19          New information supplied by the Agencies themselves demonstrate that each week

20   the Navigable Waters Rule is in effect puts waters that are critically important to the

21   tribal Plaintiffs at risk. The Tribes therefore request an acceleration of the remainder of

22   the summary judgment briefing schedule in an effort to stem as much of that harm as

23   possible and in aid of an orderly process. The Tribes respectfully request the Court grant

24   their Motion for Accelerated Briefing Schedule.

25
26
                                                   5
27
            Case 4:20-cv-00266-RM Document 76 Filed 07/09/21 Page 7 of 9




 1   DATED: July 9, 2021                     s/ Janette K. Brimmer
                                             Janette K. Brimmer, WSBA # 41271
 2
                                             EARTHJUSTICE
 3                                           810 Third Avenue, Suite 610
                                             Seattle, WA 98104
 4                                           (206) 343-7340
                                             jbrimmer@earthjustice.org
 5
 6                                           Stuart C. Gillespie, CO # 42861
                                             Alexandra O. Schluntz, MA #704320
 7                                           EARTHJUSTICE
                                             633 17th Street, Suite 1600
 8                                           Denver, CO 80202
                                             (303) 996-9616
 9                                           sgillespie@earthjustice.org
10                                           aschluntz@earthjustice.org

11                                           Counsel for Pascua Yaqui Tribe,
                                             Quinault Indian Nation, Fond du Lac
12                                           Band of Lake Superior Chippewa,
                                             Menominee Indian Tribe of Wisconsin,
13                                           Tohono O’odham Nation, and Bad River
14                                           Band of Lake Superior Chippewa

15
16
17

18
19
20

21
22
23
24
25
26
                                         6
27
               Case 4:20-cv-00266-RM Document 76 Filed 07/09/21 Page 8 of 9




                                 CERTIFICATE OF SERVICE
 1
           I hereby certify that on this 9th day of July, 2021, I electronically filed the
 2
 3   foregoing PLAINTIFFS’ MEMORANDUM IN SUPPORT OF MOTION TO

 4   ACCELERATE BRIEFING SCHEDULE with the Clerk of the District Court using
 5   the CM/ECF system, which will send notice of this filing by e-mail to all counsel of
 6
     record.
 7
     Daniel Pinkston, CO #11423
 8   999 18th Street,
     South Terrace, Suite 370,
 9   Denver, CO 80202
10   daniel.pinkston@usdoj.gov
     Phone: (303) 844-1804
11   Facsimile: (303) 844-1350

12   Attorney for Defendants
13   Bradley J. Glass (022463)
14   Stuart S. Kimball (026681)
     GALLAGHER & KENNEDY, P.A.
15   2575 East Camelback Road
     Phoenix, Arizona 85016-9225
16   brad.glass@gknet.com
     stuart.kimball@gknet.com
17
     Phone: (602) 530-8000
18   Facsimile: (602) 530-8500

19   Attorneys for Intervenors-Defendants
     Arizona Rock Products Association, et al.
20
     JAMES M. MANLEY, Ariz. Bar. No. 031820
21
     Pacific Legal Foundation
22   3241 E Shea Boulevard, # 108
     Phoenix, Arizona 85028
23   jmanley@pacificlegal.org
     Telephone: (916) 419-7111
24   Facsimile: (916) 419-7747
25
26
                                                  7
27
              Case 4:20-cv-00266-RM Document 76 Filed 07/09/21 Page 9 of 9




 1   ANTHONY L. FRANÇOIS, Cal. Bar. No. 184100*
     CHARLES T. YATES, Cal. Bar No. 327704*
 2
     Pacific Legal Foundation
 3   930 G Street
     Sacramento, California 95814
 4   afrancois@pacificlegal.org
     cyates@pacificlegal.org
 5   Telephone: (916) 419-7111
 6   Facsimile: (916) 419-7747

 7   Attorneys for Intervenors-Defendants
     Chantell and Michael Sackett
 8
                                            s/ Janette K. Brimmer
 9
10
11

12
13
14

15
16
17

18
19
20

21
22
23
24
25
26
                                              8
27
